Citation Nr: 0300135	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  97-32 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been received to 
reopen claims for service connection for viral hepatitis, 
gastroenteritis, headaches, and a psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 RO decision that determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for viral hepatitis, 
gastroenteritis, headaches, or a psychiatric (nervous) 
condition.  A hearing was held at the RO in February 1998.


FINDINGS OF FACT

Claims for service connection for residuals of viral 
hepatitis, gastroenteritis, and headaches were previously 
denied in a December 1980 Board decision, and a claim for 
service connection for a psychiatric disorder was denied 
in a September 1984 Board decision.  Evidence received 
since these final Board decisions is cumulative or 
redundant, or by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for viral hepatitis, 
gastroenteritis, headaches, and a psychiatric disorder, 
and the December 1980 and September 1984 Board decisions 
are final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from June 1972 to June 
1974.  

Service medical records show that he had acute 
gastroenteritis in February 1973.  He was hospitalized in 
March 1973 for treatment of an episode of viral hepatitis.  
In June 1973, the veteran complained of vomiting, 
headaches, loss of appetite, and feeling nervous for the 
last two weeks since having learned of his mother's 
illness and his brother's death; he was slightly 
depressed.  The impressions were gastroenteritis and 
situational anxiety.  In August 1973, reportedly after 
receiving an autopsy report regarding his daughter's 
death, he was depressed.  The provisional diagnosis was 
situational depression, and he received outpatient 
treatment for symptoms in September and October 1973.  He 
was hospitalized in January 1974 for a heroin overdose; he 
had been using heroin for the past several months.  In 
February 1974, he was diagnosed with heroin drug 
dependence, and he had a depressed mood.  In April 1974, 
the assessment was heroin withdrawal.  On a medical 
history form for an April 1974 separation examination, the 
veteran checked items to give a history of frequent 
headaches, jaundice or hepatitis, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble.  On the objective April 1974 
service separation examination, gastrointestinal, 
neurological, and psychiatric evaluation was normal; and 
it was noted he had opiate abuse.  Later medical records 
in April 1974 show treatment for heroin abuse and 
withdrawal.  The veteran was discharged from service in 
June 1974 due to unfitness associated with drug abuse.  

Post-service medical records show the veteran was treated 
in April 1975 for anxiety reaction.  He reported being 
nervous due to work tensions in July 1975.  He underwent a 
VA psychiatric examination in October 1975; he complained 
of being nervous, tense, and depressed; and diagnoses were 
anxiety neurosis, alcohol factor, and history of addiction 
to marijuana and heroin.  Later medical records show 
psychiatric treatment for anxiety.

On VA physical examination in October 1979, objective 
gastrointestinal findings were normal; the veteran gave a 
history of hepatitis; and the diagnosis was hepatitis by 
history.  On VA psychiatric examination in October 1979, 
the diagnostic impression was chronic anxiety neurosis 
with somatization and depressive features, and history of 
heroin and hashish addiction.  Psychological evaluation in 
November 1979 suggested borderline schizophrenia.  He was 
hospitalized from February to April 1980 for a further 
diagnostic workup, and the diagnosis was chronic anxiety 
neurosis.  These records note he was applying for Social 
Security Administration (SSA) disability benefits, and a 
September 1980 SSA record shows such benefits were 
awarded.

The Board, in a December 1980 decision, denied service 
connection for viral hepatitis, gastroenteritis, and 
headaches.  

In March 1981, private treatment records from August 1979, 
and continuing into 1980, were submitted.  These show 
treatment for psychiatric problems, and the diagnosis was 
paranoid schizophrenia.  In reporting physical problems, 
the veteran related that had hepatitis on two occasions.  

Medical records from June 1981 show the veteran was 
diagnosed with schizophrenia, undifferentiated type. 

According to a May 1983 SSA decision, the veteran had been 
psychiatrically disabled since 1978 due to anxiety and 
schizophrenia.  The evidence considered by the SSA in 
rendering this decision consisted of records of VA 
treatment since 1980 and a 1982 examination.

In September 1984, the Board denied service connection for 
an acquired psychiatric disorder.  

Later medical records from the late 1980s and the 1990s 
show treatment for psychiatric problems, with diagnoses 
such as adjustment disorder, schizophrenia, major 
depression, and drug and alcohol dependence.  A June 1991 
progress note mentions that he had a history of hepatitis 
in the past due to substance abuse.  In June 1994, it was 
noted that he had been told he had an enlarged liver the 
year before, and he reported stopping drinking.  In June 
1995, it was noted that he had used IV heroin and that his 
first psychiatric contact had been in service for heroin 
overdose.  

The veteran filed an application in September 1996 to 
reopen the previously denied claims for service connection 
for viral hepatitis, gastroenteritis, headaches, and a 
psychiatric condition.

A May 1997 diagnostic procedure found mild linear 
inflammation of the stomach; the symptoms were most likely 
related to alcohol gastritis, and he was advised to stop 
alcohol use.  

The veteran underwent VA gastrointestinal examination in 
May 1997.  There was a history of hepatitis in service, 
but he presently had no subjective complaints, and 
examination showed no hepatomegaly or splenomegaly.  The 
diagnosis was hepatitis exposure in service.  He also 
complained of burning and vomiting.  It was noted he was 
status post appendectomy; a hiatal hernia had been found 
in 1991 on upper GI series; and a current May 1997 
endoscopy showed minimal gastritis.  Diagnoses were 
gastroesophageal reflux disease and minimal gastritis.  

The veteran testified at an RO hearing in February 1998.  
He asserted that his present conditions of a 
gastrointestinal nature, headaches, and nervousness are 
the same conditions as he had experienced in service.  He 
stated that he had had hepatitis in service, although he 
had not sought treatment for hepatitis at any time after 
service until recently.  He stated that he had depression 
in service.  

After a request for records from the RO, the San Juan, 
Puerto Rico, VA medical center replied in March 1998 that 
there was no evidence of any treatment of the veteran at 
that facility between 1974 and 1980.  The San Juan VA 
medical center reiterated that result in August 1998.  

The veteran was hospitalized in August 1998 for 
psychiatric treatment, and the diagnosis was depression, 
not otherwise specified.  Physical conditions noted 
included hiatal hernia and migraine.  In September 1998, 
he sought treatment for a psychiatric condition and 
hepatitis C.  

The San Juan VA medical center again wrote in December 
1998 that there was no evidence of treatment of the 
veteran there between 1974 and 1980.  In April 1999, it 
reiterated that result.  

The veteran continued to complain of a history of 
hepatitis C in May 1999.  In June 1999, it was noted that 
hepatitis C and B were not active.  A June 1999 upper GI 
study showed duodenal ulcers, and these were again noted 
in August 1999.  Ongoing medical records dated into 2001 
note treatment for the veteran's various ailments.  

II.  Analysis

Through discussions in correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has informed the veteran of 
the evidence necessary to reopen and substantiate his 
claims for service connection.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified records have been 
obtained, and a VA examination is not warranted until a 
previously denied claim has been reopened with new and 
material evidence.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Claims for service connection for residuals of viral 
hepatitis, gastroenteritis, and headaches were previously 
denied in a December 1980 Board decision, and a claim for 
service connection for a psychiatric disorder was denied 
in a September 1984 Board decision.  These Board decisions 
are considered final, although the claims may be reopened 
if new and material evidence has been submitted since 
those decisions; and if the claims are so reopened, then 
they will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991). 

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[The definition of "new and material evidence" was 
recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply 
to the instant case, which was filed in September 1996.  
See 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.156(a)).]

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by 
active service, in the line of duty, but no compensation 
shall be paid if the disability is the result of the 
person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is rebuttably presumed for certain 
chronic diseases, including a psychosis, which are 
manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

At the time of the Board's 1980 and 1984 decisions, the 
evidence included the veteran's statements, his service 
medical records, and post-service medical records.  The 
Board considered the in-service episode of viral 
hepatitis, gastritis, headaches, and nervous complaints 
(along with drug abuse), and the Board determined that the 
problems in service were acute and transitory and 
unrelated to post-service ailments.  

Evidence submitted since the Board decisions includes more 
medical evidence of post-service treatment (beginning 
years after service) for the various conditions, as well 
as more statements from the veteran.  Such evidence is 
cumulative or redundant of previously considered evidence, 
and thus is not new evidence.  Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).  Moreover, the additional medical 
evidence does not link current conditions with service, 
and thus is not material evidence; the additional medical 
evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  The 
veteran's statements which assert service causation are 
not material evidence since he is a layman and thus has no 
competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board finds that since the prior Board decisions, new 
and material evidence has not been submitted to reopen 
previously denied claims for service connection for viral 
hepatitis, gastroenteritis, headaches, and a psychiatric 
condition, and thus the prior Board decisions remain 
final.


ORDER

The application to reopen claims for service connection 
for viral hepatitis, gastroenteritis, headaches, and a 
psychiatric disorder are denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

